IN THE SUPREME COURT OF THE STATE OF NEVADA


                KIM BLANDINO,                                           No. 83618
                Petitioner,
                vs.
                JOSEPH LOMBARDO, SHERIFF; THE
                HONORABLE MICHELLE LEAVITT,
                DISTRICT JUDGE; THE HONORABLE                             FILED
                JAMES E. WILSON, DISTRICT JUDGE;
                                                                          OCT 1 3 2021
                AND THE HONORABLE CHIEF LINDA
                                                                        ELVA* 111 A ..BP.:;v4/N
                MARIE BELL, OF THE EIGHTH                             CLEF` F

                JUDICIAL DISTRICT COURT,                                    DEPUTY CLERK
                Respondents,
                  and
                THE STATE OF NEVADA,
                Real Party in Interest.




                 ORDER DENYING PETITION FOR EXTRAORDINARY WRIT RELIEF

                            This emergency, original petition for extraordinary writ relief
                seeks an order temporarily lifting house arrest restrictions on petitioner
                leaving the county for purposes of going on an out-of-state road trip with
                and/or visiting petitioner's sons.
                            Having reviewed the petition and supporting documents, we
                conclude that our extraordinary intervention is not warranted. Round Hill
                Gen. Improvement Dist. v. Newman, 97 Nev. 601, 603-04, 637 P.2d 534, 536
                (1981) (noting that the decision to entertain a petition for writ relief lies


SUPREME COURT
     OF
   NEVADA

ith 1947A                                                                                         1f   3
                  within the discretion of this court). Without prejudice to petitioner's ability
                  to seek relief first in the district court, we
                                ORDER the petition DENIED.'




                                            Hardesty


                                                                        Al4CA-0          , J.
                  Pgrraguirre                                      Stiglich




                  cc:   Hon. James E. Wilson, District Judge
                        Hon. Linda Marie Bell, Chief Judge
                        Hon. Michelle Leavitt, District Judge
                        Kim Blandino
                        Attorney General/Carson City
                        Clark County District Attorney
                        Eighth District Court Clerk




                        'We note that petitioner's failure to comply with NRAP 32(a)(9)(B)
                  constitutes an additional basis on which to deny relief.
SUPREME COURT
      OF
    NEVADA


(Di 1947A OSNID

                                                          2